UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (FEE REQUIRED) For the fiscal year endedSeptember 30, 2010 oTRANSACTION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED) For the transaction period from to Commission File number 0-25541 VISUALANT, INC. (Exact name of registrant as specified in its charter) Nevada 91-1948357 (State or other jurisdiction of incorporation (I.R.S. Employer or organization) Identification No.) 500 Union Street, Suite 406 Seattle, Washington (Address of principal executive offices) (Zip Code) Issuer's telephone number, including area code 206-903-1351 Securities registered pursuant to Section 12 (b) of the Exchange Act: Common OTCBB (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section 12 (g) of the Exchange Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.oYesýNo Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.oYesýNo 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.ýYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K(§229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o Smallerreportingcompany ý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesýNo As of March 31, 2010 (the last business day of our most recently completed second fiscal quarter), based upon the last reported trade on that date, the aggregate market value of the voting and non-voting common equity held by non-affiliates (for this purpose, all outstanding and issued common stock minus stock held by the officers, directors and known holders of 10% or more of the Company’s common stock) was $1,232,812. As of December 30, 2010, the Company had 38,249,374 shares of common stock issued. 2 TABLE OF CONTENTS Page PART 1 ITEM 1. Description of Business 4 ITEM 1A. Risk Factors 7 ITEM 1B Unresolved Staff Comments 10 ITEM 2. Properties 10 ITEM 3. Legal Proceedings 10 ITEM 4. Submission of Matters to Vote of Securities Holders 10 PART II ITEM 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 ITEM 6. Selected Financial Data 12 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 16 ITEM 8. Financial Statements and Supplementary Data 16 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 16 ITEM 9A. Controls and Procedures 16 ITEM 9B. Other Information 17 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 17 ITEM 11. Executive Compensation 19 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 19 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 19 ITEM 14. Principal Accounting Fees and Services 19 PART IV ITEM 15. Exhibits, Financial Statement Schedules 19 SIGNATURES 22 3 PART I DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS The following discussion, in addition to the other information contained in this report, should be considered carefully in evaluating us and our prospects. This report (including without limitation the following factors that may affect operating results) contains forward-looking statements (within the meaning of Section 27A of the Securities Act of 1933, as amended ("Securities Act") and Section 21E of the Securities Exchange Act of 1934, as amended ("Exchange Act") regarding us and our business, financial condition, results of operations and prospects. Words such as "expects," "anticipates," "intends," "plans," "believes," "seeks," "estimates" and similar expressions or variations of such words are intended to identify forward-looking statements, but are not the exclusive means of identifying forward-looking statements in this report. Additionally, statements concerning future matters such as revenue projections, projected profitability, growth strategies, development of new products, enhancements or technologies, possible changes in legislation and other statements regarding matters that are not historical are forward-looking statements. Forward-looking statements in this report reflect the good faith judgment of our management and the statements are based on facts and factors as we currently know them. Forward-looking statements are subject to risks and uncertainties and actual results and outcomes may differ materially from the results and outcomes discussed in the forward-looking statements. Factors that could cause or contribute to such differences in results and outcomes include, but are not limited to, those discussed below and in "Management's Discussion and Analysis of Financial Condition and Results of Operations" as well as those discussed elsewhere in this report. Readers are urged not to place undue reliance on these forward-looking statements which speak only as of the date of this report. We undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report. ITEM1.DESCRIPTION OF BUSINESS THE COMPANY AND OUR BUSINESS Visualant, Inc. (the “Company” or “Visualant”) was incorporated under the laws of the State of Nevada on October 8, 1998 with authorized common stock of 200,000,000 shares at $0.001 par value. On September 13, 2002, 50,000,000 shares of preferred stock with a par value of $0.001 were authorized by the shareholders.There are no preferred shares issued and the terms have not been determined. Our executive offices are located in Seattle, Washington.As of June 8, 2010, we are no longer in the development stage. We develop low-cost, high speed, light-based security and quality control solutions for use in homeland security, anti-counterfeiting, forgery/fraud prevention, brand protection and process control applications. Our patent-pending technology uses controlled illumination with specific bands of light, to establish a unique spectral signature for both individual and classes of items. When matched against existing databases, these spectral signatures allow precise identification and authentication of any item or substance. This breakthrough optical sensing and data capture technology is called Spectral Pattern Matching (SPM). SPM technology can be miniaturized and is easily integrated into a variety of hand-held or fixed mount configurations, and can be combined in the same package as a bar-code or biometric scanner. As ofSeptember 30, 2010, we had six utilitypatent applications with the U.S. Patent Office and one patent pending in Japan. Through our wholly owned subsidiary, TransTech Systems, Inc., we provide security and authentication solutions to security and law enforcement markets throughout the United States. ACQUISITION OF TRANSTECH SYSTEMS, INC. (“TransTech”) We closed the acquisition of TransTech of Aurora, OR on June 8, 2010 and recorded the results from June 8, 2010 to September 30, 2010. TransTech, founded in 1994, is a distributor of access control and authentication systems serving the security and law enforcement markets. With recorded revenues of $10 million in 2009, TransTech has a respected national reputation for outstanding product knowledge, sales and service excellence. This acquisition is expected to accelerate market entry and penetration through the acquisition of well-operated and positioned distributors of security and authentication systems like TransTech, thus creating a natural distribution channel for products featuring our proprietary SPM technology. Our strategy of the next 18 to 24 months is to generate substantially increase revenues through the further acquisition of other high quality companies complementary to TransTech, growth of TransTech and the sale and license of SPM products. 4 PROPOSED ACQUISITION OF RATLAB LLC (“RATLab”) On October 1, 2010, we signed a Letter of Intent to acquire all Visualant related assets of the RATLab. The RATLab is a Seattle based research and development laboratory created by Dr. Tom Furness, founder and Director of the HITLabInternational, with labs at Seattle, University of Canterbury in New Zealand, and the University of Tasmania in Australia. The RATLab is guided by Dr. Tom Furness and Dr. Brian Schowengerdt, aresearch scientistin the field ofoptics and vision science, who developed the Spectral Pattern Matching (“SPM”) technology under contract forVisualant. With this acquisition, we will consolidate all intellectual property relating to the SPM technology in the Company. In addition to its current authentication and security applications of SPM, we will now own all other applications including the important fields of medicine, agriculture, and the environment and begin the creation of the Visualant Laboratory. Upon the closing of this asset acquisition transaction, Dr. Tom Furness and Dr. Brian Schowengerdt will continue to provide technology leadership to us, under terms that are still subject to negotiation. We are proposing to acquire the Visualant related assets of the RATLab as follows: a.One million shares (1,000,000) of the Company’s common stock at closing valued at twenty cents ($0.20) per share, the price during the negotiation of this agreement. b.Two hundred and fifty thousand dollars ($250,000), with one hundred thousand dollars ($100,000) payable at closing and one hundred and fifty thousand dollars ($150,000) to be paid no later than the first anniversary of closing. c.The outstanding promissory note owing to Tom Furness in the amount of $65,000 with accrued interest is to be paid at closing. The interest is to be calculated on a 7% annualized basis beginning September 1, 2006. The acquisition of the Visualant related assets of the RATLab is expected to close during the first calendar quarter of 2011. OTHER On December 7, 2009, we obtained $250,000 of financing from Coach Capital pursuant to a Convertible Promissory Note. Interest accrues at 8% and the $250,000 may be converted into restricted common stock on November 27, 2010 at $0.15 per share.This financing places certain restrictions on us.In addition, Coach Capital received warrants to purchase 833,333 shares of the Company’s common stock at $0.15 per share.The warrant expires 3 years from the date of issuance. As was disclosed in the Company’s 8-K filing, on November 17, 2009, Mr. Erickson has assumed the positions of CEO, President and interim CFO, Secretary and Treasurer as a result of the resignation of Mr. Bradley Sparks from those positions.Mr. Sparks continues to serve as a Director of the Company.On May 10, 2010, Mr. Erickson resigned from the positions of CFO, Secretary and Treasurer and Mark Scott was appointed to those positions.These management changes were disclosed in our 8-K filing on May 12, 2010. CORPORATE INFORMATION We were incorporated in Delaware on November 12, 1998. The Company’s executive offices are located at 500 Union Street, Suite 406, Seattle, WA 98101. The Company’s telephone number is (206) 903-1351 and its principal website address is located at www.visualant.net. The information on our website is not incorporated as a part of this Form 10-K. THE COMPANY’S COMMON STOCK Our common stock trades on the OTCBB Exchange under the symbol “VSUL.OB.” INDUSTRY OVERVIEW Visualant’s SPM technology resides in the general marketplace for spectroscopy (measurement of light according to its spectrum) and spectrometry (the measurement of the chemical or atomic components as a function of light reflected or absorbed by them).These analytic tools are typically fragile and expensive often costing tens or hundreds of thousands of dollars.The Visualant SPM technology is flexible, sturdy and has a very low cost. The Visualant SPM technology can used to create low cost, ubiquitous analytic devices that can be used in numerous applications in the broad. There is no room for error in security and authentication, hence the industry requires layers of redundancies in order to provide hoped for failsafe security.The security and authentication industry uses numerous tools in its pursuit of security.These include RFID chips and holograms for access control cards, threads and holograms in currency, and other means of marking to thwart counterfeiting.Visualant SPM technology provides a level of redundancy without the addition of any specific marking.The SPM technology simply sees the colors present and determines those colors accuracy as against the prescribed standard.In this case, Visualant SPM technology exists in the broad industry of component providing solutions for security and authentication. 5 TransTech, our wholly-owned subsidiary, is a security and authentication distribution company selling products to over 500 dealers in the United States.TransTech’s products include a variety of security and authentication products including printers, access control devices and numerous components.Distribution is fragmented in the security and authentication marketplace.There are large companies, including Scan Source Security, Wynit, Inc. andPlasco ID, whom increasingly sell directly to customers via the Internet and smaller regional and national distributors who sell to these same customers and provide value added services and support.Often called value added resellers or VARs, distributors such as TransTech work hard to maintain their customers through service and support. KEY MARKET PRIORITIES Currently, our key market priorities are, among other things, to: • Commercialize the Visualant technology and close sales in the United States and Japan. • Implement synergies between TransTech acquisition and the Company. • Develop license and royalty producing opportunities for the SPM technology outside the core security and authentication marketplace to include medical, agricultural and environmental diagnostics. • Close the acquisition of the Visualant related assets of the RATLab LLC. • Pursue additional acquisitions which extend the product range and geographic reach of TransTech. • Improve profitability of the Company by increasing sales and managing expenses. • Acquire growth businesses at discounted prices in our target sectors and markets in conjunction with businesspartners. We expect to focus on growth opportunities with distressed businesses that require improvements inmanagement, financial processes and liquidity to be successful. • Leverage our presence in Asia utilizing our Japanese directors. • Enhance our investor relations services. PRIMARY RISKS AND UNCERTAINTIES We are exposed to various risks related to our need for additional financing, the sale of significant numbers of our shares, a volatile market price for our common stock and our merger and acquisition activities. These risks and uncertainties are discussed in more detail below in Part I, Item 1A. DISTRIBUTION METHODS Distribution is fragmented in the security and authentication marketplace.There are large companies who increasingly sell directly to customers via the Internet and smaller regional and national distributors who sell to these same customers and provide value added services and support.Often called value added resellers or VARs, distributors such as TransTech work hard to maintain their customers through service and support. The Visualant SPM technology, as focused upon the security and authentication marketplace will provide TransTech with higher margin proprietary products.Visualant will be able to leverage its built-in channel of distribution at TransTech and obtain speed to market advantage.At the same time, where appropriate, Visualant will utilize broad global channels of distribution for its SPM technology.The Company also expects to enter into joint ventures with co-development partners who may have their own channels of distribution. COMPETITION We are not aware of any direct competitors using technology with capabilities of the Visualant SPM technology in the security and authentication marketplace.There are several indirect competitors in the form of other methods for determining the authenticity of products and people.These competitive products include the use of RFID chips, holograms, iris scans, fingerprints and other means of determining whether a person or product is authentic.Many companies compete in the security and authentication marketplace with various solutions many of which perform with excellence.We believe that we can provide an accurate, cost effective component which will add value to customers looking for additional inexpensive redundancies to solve their security and authentication problems. 6 As discussed above under “Distribution Methods,” TransTech does face direct competition from both OEMs selling directly to end users/customers and from other distributors of both the same products as TransTech distributes and competing products. GEOGRAPHICAL MARKETS We primarily operate in the U.S. and Japan.The Company is seeking acquisitions in other markets in order to expand its reach to the global marketplace. DEVELOPMENT OF SPECTRUM PATTERN MATCHING TECHNOLOGY On October 23, 2008, the Company and RATLab entered into definitive agreements which provide for a non-commercial non-exclusive license of the Company’s technologyto RATLab for the purpose of continuing research and development with a license back to the Company for enhancements that are developed.Further, an exclusive license was entered into between the Company and RATLab for four fields of use:medical, agricultural, environmental and jewelry.This exclusive license provides for certain performance milestones, a market-rate royalty to the Company and an equity participation in an entity to be formed by RATLab to commercialize the Company’s technology in the enumerated fields of use. In accordance with the definitive agreements, RATLab formed Novabeam, Inc.(“Novabeam”)-, an affiliate for purposes of commercializing the intellectual property, of which 10% was sold and transferred to the Company for $50.Finally, in satisfaction of outstanding matters, a total of 1,850,000 shares of the Company’s common stock was issued, subject to certain restrictions, to current and former RATLab employees and consultants. The Company now intends to acquire all Visualant related assets of the RATLab LLC pursuant to the Letter of Intent executed between the Company and the RATLab on October 1, 2010. The Company has six patents pending in the United States and one patent pending in Japan. The Company has received notification from the U.S. Patent and Trademark Office that the original patent filed was denied.It was determined by the Company that it was not economically feasible to contest the finding.As of the report date, the Company has not received any notification from the U.S. Patent and Trademark Office as to whether any of the patents filed in 2007 will be granted. EMPLOYEES As of September 30, 2010, we had 12 full-time and 3 part-time employees and four contractors. Most employees were based in Oregon. The Chief Executive Officer and Chief Financial Officer are based out of the Seattle, Washington office. WEBSITE ACCESS TO UNITED STATES SECURITIES AND EXCHANGE COMMISSION REPORTS We file annual and quarterly reports, proxy statements and other information with the Securities and Exchange Commission ("SEC"). You may read and copy any document we file at the SEC's Public Reference Room at treet, N.E., Washington D.C. 20549. Please call the SEC at 1-800-SEC-0330 for further information on the public reference room. The SEC maintains a website at http://www.sec.gov that contains reports, proxy and information statements and other information concerning filers. We also maintain a web site at http://www.visualant.net that provides additional information about our Company and links to documents we file with the SEC. The Company's charters for the Audit Committee, the Compensation Committee, and the Nominating Committee; and the Code of Conduct & Ethics are also available on our website. The information on our website is not part of this Form 10-K. ITEM 1A. RISK FACTORS WE WILL NEED ADDITIONAL FINANCING TO SUPPORT OUR TECHNOLOGY DEVELOPMENT, ACQUIRING OR INVESTING IN NEW BUSINESSES AND ONGOING OPERATIONS. The Company business will need to obtain additional financing in order to continue our current technology development, acquire businesses and fund ongoing operations. There can be no assurance that we will be able to secure funding, or that if such funding is available, the terms or conditions would be acceptable to us. If the Company is unable to obtain additional financing, we may need to restructure our operations, divest all or a portion of our business or file for bankruptcy. Our recent efforts to generate additional liquidity, including through sales of our common stock, are described in more detail in the financial statement notes set forth in this report. If we raise additional capital through borrowing or other debt financing, we will incur substantial interest expense. Sales of additional equity securities will dilute on a pro rata basis the percentage ownership of all holders of common stock. When we raise more equity capital in the future, it will result in substantial dilution to our current stockholders. 7 THE SALE OF A SIGNIFICANT NUMBER OF OUR SHARES OF COMMON STOCK COULD DEPRESS THE PRICE OF OUR COMMON STOCK. Sales or issuances of a large number of shares of common stock in the public market or the perception that sales may occur could cause the market price of our common stock to decline. As of December 30, 2010, there were 38.2 million shares of common stock issued and outstanding. Significant shares of common stock are held by our principal shareholders, other Company insiders and other large shareholders. As “affiliates” (as defined under Rule 144 of the Securities Act (“Rule 144”)) of the Company, our principal shareholders, other Company insiders and other large shareholders may only sell their shares of common stock in the public market pursuant to an effective registration statement or in compliance with Rule 144. Some of the present shareholders have acquired shares at prices as low as$0.001per share, whereas other shareholders have purchased their shares at prices ranging from $0.15to $0.75 per share. WE MAY ENGAGE IN ACQUISITIONS, MERGERS, STRATEGIC ALLIANCES, JOINT VENTURES AND DIVESTITURES THAT COULD RESULT IN FINANCIAL RESULTS THAT ARE DIFFERENT THAN EXPECTED. In the normal course of business, we engage in discussions relating to possible acquisitions, equity investments, mergers, strategic alliances, joint ventures and divestitures. Such transactions are accompanied by a number of risks, including: - Use of significant amounts of cash, - Potentially dilutive issuances of equity securities on potentially unfavorable terms, - Incurrence of debt on potentially unfavorable terms as well as impairment expenses related to goodwill and amortization expenses related to other intangible assets, and - The possibility that we may pay too much cash or issue too many of our shares as the purchase price for an acquisition relative to the economic benefits that we ultimately derive from such acquisition. - The process of integrating any acquisition may create unforeseen operating difficulties and expenditures. The areas where we may face difficulties include: - Diversion of management time, during the period of negotiation through closing and after closing, from its focus on operating the businesses to issues of integration, - Decline in employee morale and retention issues resulting from changes in compensation, reporting relationships, future prospects or the direction of the business, - The need to integrate each Company's accounting, management information, human resource and other administrative systems to permit effective management, and the lack of control if such integration is delayed or not implemented, - The need to implement controls, procedures and policies appropriate for a public Company that may not have been in place in private companies, prior to acquisition, - The need to incorporate acquired technology, content or rights into our products and any expenses related to such integration, and - The need to successfully develop any acquired in-process technology to realize any value capitalized as intangible assets. From time to time, we have also engaged in discussions with candidates regarding the potential acquisitions of our product lines, technologies and businesses. If a divestiture such as this does occur, we cannot be certain that our business, operating results and financial condition will not be materially and adversely affected. A successful divestiture depends on various factors, including our ability to: - Effectively transfer liabilities, contracts, facilities and employees to any purchaser, - Identify and separate the intellectual property to be divested from the intellectual property that we wish to retain, - Reduce fixed costs previously associated with the divested assets or business, and - Collect the proceeds from any divestitures. 8 In addition, if customers of the divested business do not receive the same level of service from the new owners, this may adversely affect our other businesses to the extent that these customers also purchase other products offered by us. All of these efforts require varying levels of management resources, which may divert our attention from other business operations. If we do not realize the expected benefits or synergies of any divestiture transaction, our consolidated financial position, results of operations, cash flows and stock price could be negatively impacted. WE MAY INCUR LOSSES IN THE FUTURE. We have experienced net losses since inception. There can be no assurance that we will achieve or maintain profitability. THE MARKET PRICE OF OUR COMMON STOCK MAY BE VOLATILE. The market price of our common stock has been and is likely in the future to be volatile. Our common stock price may fluctuate in response to factors such as: • Announcements by us regarding liquidity, significant acquisitions, equity investments and divestitures, strategic relationships, addition or loss of significant customers and contracts, capital expenditure commitments, loan, note payable and agreement defaults, loss of our subsidiaries and impairment of assets, • Issuance of convertible or equity securities for general or merger and acquisition purposes, • Issuance or repayment of debt, accounts payable or convertible debt for general or merger and acquisition purposes, • Sale of a significant number of our common stock by shareholders, • General market and economic conditions, • Quarterly variations in our operating results, • Investor relation activities, • Announcements of technological innovations, • New product introductions by us or our competitors, • Competitive activities, and • Additions or departures of key personnel. These broad market and industry factors may have a material adverse effect on the market price of our common stock, regardless of our actual operating performance. These factors could have a material adverse effect on our business, financial condition and results of operations. FUTURE ISSUANCE OF STOCK OPTIONS, WARRANTS AND /OR RIGHTS MAY HAVE A DILUTING FACTOR ON EXISTING AND FUTURE SHAREHOLDERS. The grant and exercise of stock options, warrants or rights to be issued in the future will likely result in a dilution of the value of the Company’s common shares for all shareholders.The Company has established a Combined Incentive and Non-Qualified Stock Option Plan and may in the future issue further stock options to officers, directors and consultants which will dilute the interest of the existing and future shareholders.Moreover, the Company may seek authorization to increase the number of its authorized shares and sell additional securities and/or rights to purchase such securities at any time in the future.Dilution of the value of the common shares will likely result from such sales, which in turn could adversely affect the market price of our common stock. OUR MANAGEMENT HAS SUBSTANTIAL INFLUENCE OVER OUR COMPANY. As of September 30, 2010, Mr. Erickson and his immediate family members, either directly or indirectly, own or control 6,406,473 shares as of the filing date or approximately 16.8% of our common stock. These Controlling Shareholders have stated in a Schedule 13D that they may be deemed to constitute a “group” for the purposes of Rule 13d-3 under the Exchange Act. Mr. Ronald P. Erickson, our Chief Executive officer, controls each of our Controlling Shareholders. This group, could cause a change of control of our board of directors, if in combination with another large shareholder elects candidates of their choice to the board at a shareholder meeting, and approve or disapprove any matter requiring stockholder approval, regardless of how our other shareholders may vote. Further, under Nevada law, the group could have a significant influence over our affairs, if in combination with another large shareholder, including the power to cause, delay or prevent a change in control or sale of the Company, which in turn could adversely affect the market price of our common stock. 9 TRADING IN THE COMPANY’S STOCK MAY BE RESTRICTED BY BLUE SKY ELIGIBILITY AND THE SEC’S PENNY STOCK REGULATIONS. The SEC has adopted regulations which generally define "penny stock" to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions.Under the penny stock rules, additional sales practice requirements are imposed on broker-dealers who sell to persons other than established customers and "accredited investors."The term "accredited investor" refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse.The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC which provides information about penny stocks and the nature and level of risks in the penny stock market.The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer's account.The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer's confirmation.In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction.These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to broker-dealers to trade in the Company’s securities. The penny stock rules may discourage investor interest in and limit the marketability of, the Company’s common stock. CONFLICT OF INTEREST. Some of the directors of the Company are also directors and officers of other companies, and conflicts of interest may arise between their duties as directors of the Company and as directors and officers of other companies. These factors could have a material adverse effect on our business, financial condition and results of operations. WE ARE DEPENDENT ON KEY PERSONNEL. Our success depends to a significant degree upon the continued contributions of key management and other personnel, some of whom could be difficult to replace. We do not maintain key man life insurance covering certain of our officers. Our success will depend on the performance of our officers, our ability to retain and motivate our officers, our ability to integrate new officers into our operations and the ability of all personnel to work together effectively as a team. Our failure to retain and recruit officers and other key personnel could have a material adverse effect on our business, financial condition and results of operations. WE HAVE LIMITED INSURANCE. We have limited director and officer insurance and commercial insurance policies. Any significant claims would have a material adverse effect on our business, financial condition and results of operations. ITEM1B. UNRESOLVED STAFF COMMENTS Not applicable. ITEM2. PROPERTIES Corporate Offices The Company's executive offices are located at 500 Union Street, Suite 406, Seattle, Washington, USA, 98101. The office is located in premises which are also used by the Chairman of the Board of the Company for other business interests. The Company accrues, but does not pay rent of $400 per month for the use of this office at this time. TransTech Facilities TransTech leases a total of approximately 9,750 square feet of office and warehouse space for its administrative offices, product inventory and shipping operations, at a monthly rental of $4,292. The lease was extended from March 2011 for an additional five year term at a monthly rental of $4,721. There are two additional five year renewals with a set accelerating increase of 10% per 5 year term.TransTech also leases additional 500 square feet of off-site space at $250 per month from a related party. ITEM3.LEGAL PROCEEDINGS There are no legal proceedings to which the Company is a party or to which its property is subject, nor to the best of management's knowledge are any material legal proceedings contemplated. ITEM4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS The last annual shareholders' meeting was held on August 7, 2002.No matters have been submitted to a vote of securities holders in the most recent fiscal year. 10 PART II ITEM5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock trades on OTCBB Exchange under the symbol "VSUL". The following table sets forth the range of the high and low sale prices of the common stock for the periods indicated: QUARTER ENDED HIGH LOW December 31, 2009 $ $ March 31, 2010 $ $ June 30, 2010 $ $ September 30, 2010 $ $ December 31, 2008 $ $ March 31, 2009 $ $ June 30, 2009 $ $ September 30, 2009 $ $ As of September 30, 2010, the closing price of the Company's common stock was $0.33 per share. As of December 30, 2010, there were 38,249,374 shares of common stock outstanding held by approximately 130 stockholders of record. The number of stockholders, including the beneficial owners' shares through nominee names is approximately 1,300. DIVIDEND POLICY We have never paid any cash dividends and intend, for the foreseeable future, to retain any future earnings for the development of our business. Our future dividend policy will be determined by the board of directors on the basis of various factors, including our results of operations, financial condition, capital requirements and investment opportunities. RECENT SALES OF UNREGISTERED SECURITIES During the three months ended September 30, 2010, there were no sales of unregistered sales of equity securities. Performance Graph Comparison of Cumulative Total Return April 30, 2006-September 30, 2010 Among Visualant, Inc., Russell Microcap- Growth Index Without Dividend and the Russell Microcap Index Without Dividend 11 The above assumes that $100 was invested in the common stock and each index on April 30, 2006. Although the company has not declared a dividend on its common stock, the total return for each index assumes the reinvestment of dividends. Stockholder returns over the periods presented should not be considered indicative of future returns. The foregoing table shall not be deemed incorporated by reference by any general statement incorporating by reference the Form 10-Kinto any filing under the Securities Act or the Exchange Act, except to the extent the company specifically incorporates this information by reference, and shall not otherwise be deemed filed under the acts. EQUITY COMPENSATION PLAN INFORMATION The following table provides information as of September 30, 2010 related to the equity compensation plan in effect at that time. (a) (b) (c) Number of securities remaining available Number of securities Weighted-average for future issuance to be issued upon exercise price of under equity compensation exercise of outstanding outstanding options, plan (excluding securities Plan Category options, warrants and rights warrants and rights reflected in column (a)) Equity compensation plan approved by shareholders - - - Equity compensation plans not approved by shareholders - Total - ITEM6.SELECTED FINANCIAL DATA In the following table, we provide you with our selected consolidated historical financial and other data. We have prepared the consolidated selected financial information using our consolidated financial statements for the years ended September 30, 2010, 2009 and 2008. When you read this selected consolidated historical financial and other data, it is important that you read along with it the historical financial statements and related notes in our consolidated financial statements included in this report, as well as Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. Years Ended September 30, (dollars in thousands, except per share data) STATEMENT OF OPERATIONS DATA: Revenue $ $
